DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (JPH0566165A, machine translation relied on, from IDS) in view of Sawada (PGPub 2016/0107292).
Re Claim 1, Murakami discloses a method for manufacturing a magnetostrictive torque sensor shaft to which a sensor portion of the magnetostrictive torque sensor is to be attached, the method comprising: heat treatment step of subjecting an iron-based shaft member 10 to a carburizing, quenching, and tempering process (para. 26); a shot peening step of performing shot peening at least in a position on the shaft member, after the heat treatment step, [to which the sensor portion is to be attached] (para. 28); and a surface polishing step of subjecting the shaft member after the shot peening to surface polishing (para. 28). 	Furthermore, note that the limitation "to which the sensor portion is to be attached" is an intended use recitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCCPA 1963). 	Murakami does not disclose performing shot peening using a steel shot media having a Vickers hardness at least equal to 1100 and at most equal to 1300. However, Sawada teaches performing shot peening using a steel shot media having a Vickers hardness at least equal to 1100 and at most equal to 1300 (para. 18, 23). It would be obvious to one of ordinary skill in the art to utilize shot with these properties, as taught by Sawada, for the purpose of impacting the component with an optimal shot which will alter the surface for desired effects and roughness and stress characteristics.
Re Claim 2, Murakami does not disclose the surface polishing step is performed in such a manner that an arithmetic average roughness Ra of a surface of the shaft member is not more than 0.3 μm and a maximum height Rz is not more than 3 μm. However, it would be obvious to one of ordinary skill in the art to polish until a desired roughness is obtained and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Re Claim 3, Murakami discloses the shaft member comprises chromium steel (SNCM220 is a low alloy nickel, chromium, molybdenum case hardening steel and thus can be considered to be a chromium steel since the claim does not specify a specific material composition).
Re Claim 6, Murakami does not disclose the shot media having a particle diameter of not less than 0.6 mm is used, and an injection pressure is set as not less than 0.4 MPa and not more than 0.55 MPa in the shot peening step. However, Sawada teaches typical shot particle sizes of 0.02 to 1mm (which incorporates not less than 0.6mm) and injection pressure of 0.2 to 0.8 MPa (which incorporates claimed range of not less than 0.4 MPa and not more than 0.55 MPa) (para. 16). It would be obvious to one of ordinary skill in the art to utilize shot with these properties and inject in this range, as taught by Sawada, for the purpose of impacting the component with an optimal shot which will alter the surface for desired effects and roughness and stress characteristics and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murakami  in view of Sawada, as applied to claim 1, in further view of Uchiyama (JPH11200009A, machine translation relied on, from IDS).
Re Claim 4, Murakami does not disclose the heat treatment step is performed in such a manner that a surface hardness of the shaft member after the heat treatment step comprises the Vickers hardness of not less than 650 HV. However, Uchiyama teaches a heat treatment step is performed in such a manner that a surface hardness of a shaft member after the heat treatment step comprises the Vickers hardness of not less than 650 HV (para. 9-14). It would be obvious to one of ordinary skill in the art to perform heat treatment which obtains these characteristics, as taught by Uchiyama, for the purpose of obtaining a desired hardness profile and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726